Judgment and order reversed, on the facts, and a new trial granted, with costs, to appeUant to abide the event, unless the plaintiff wife shall, within 10 days, stipulate to reduce the verdict in her favor to the sum of $3,000 as of the date of the rendition thereof, in which event the judgment is modified accordingly and as modified affirmed, without costs. All concur, except Moule, J. P., who dissents in part in the following memorandum: I dissent and vote to reduce the damages to $75,000 for the injured plaintiff and to $2,500 for his wife in her derivative action. The record shows that although there was some scarring and disfiguration *691to plaintiff’s arm which resulted from his treatment, he still retains sufficient mobility to permit him to carry on his previous employment and to engage in hunting, driving and snowmobiling. The jury’s verdict of $115,000 damages for the plaintiff and $10,000 for his wife is so excessive that, in my opinion, it is unconscionable (Rice v Ninacs, 34 AD2d 388). (Appeal from judgment and order of Steuben Trial Term in medical malpractice action.) Present—Moule, J. P., Cardamone, Simons, Goldman and Del Vecchio, JJ.